          Case 3:18-cv-06539-VC Document 40 Filed 03/05/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NATHANIEL WHITSON,                                Case No. 18-cv-06539-VC
                 Plaintiff,
                                                    ORDER GRANTING IN PART
          v.                                        MOTION TO DISMISS OR STAY
  LYFT, INC.,                                       Re: Dkt. No. 30
                 Defendant.



       For the reasons discussed at the hearing, Whitson’s claim for violation of the Fair Labor
Standards Act is dismissed with leave to amend, as are the following state-law claims: failure to
pay overtime wages; failure to pay minimum wages; wage statement violations; failure to
reimburse for business expenses; unlawful deduction from wages; violation of the Unfair
Competition Law; and violation of the Investigative Consumer Reporting Agencies Act. Whitson
has 21 days from the date of this order to file an amended complaint.
       The following state-law claims are dismissed without leave to amend as unopposed:
failure to provide meal and rest breaks and willful misclassification. See Dkt. No. 33 at 12.
       As discussed at the hearing, the motion to stay and the request that the Court decline to
exercise supplemental jurisdiction over Whitson’s state-law claims are denied without prejudice.


       IT IS SO ORDERED.

Dated: March 5, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
